PER CURIAM.
This petition is hereby dismissed, as warned in Brown v. McNeil, 22 So.3d 741 (Fla. 1st DCA 2009). Consistent with that opinion and with Section 944.279(1), Florida Statutes, this court finds the instant petition for writ of habeas corpus to be frivolous. The clerk of this court shall forward a certified copy of this order “to the appropriate institution or facility for disciplinary procedures pursuant to the rules of the department as provided in s. 944.09.” Fla. Stat. § 944.279(1).
WOLF, THOMAS, and CLARK, JJ., concur.